Citation Nr: 0813304	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-30 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for partial blindness.

5.  Entitlement to service connection for malignant melanoma, 
to include claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA).  
The RO denied the claims of entitlement to service connection 
for PTSD, bilateral hearing loss, tinnitus, partial blindness 
and malignant melanoma. 


FINDINGS OF FACT

1.  Competent evidence of a current PTSD diagnosis is not of 
record.

2.  The veteran's bilateral hearing loss did not begin in 
service, manifest to a compensable degree within a year after 
service, and competent evidence of a nexus between bilateral 
hearing loss and active military service is not of record. 

3.  Competent evidence of a nexus between tinnitus and 
service is not of record. 

4.  The veteran's partial blindness is not a disability as 
recognized by VA law and regulations.

5.  A current diagnosis of malignant melanoma is not of 
record. 



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.159, 3.303, 3.304, 4.125 
(2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

4.  Partial blindness was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

5.  Malignant melanoma was not incurred in or aggravated by 
active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, when such are manifested to 
a compensable degree within the initial post-service year.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116; 38 C.F.R. §§ 
3.307, 3.309(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f), see also Cohen v. Brown, 1 Vet. App. 128 (1997).

According to 38 C.F.R. § 3.304(f), the relevant criteria 
require that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  In this regard, the Board notes that the Court has 
taken judicial notice of the mental health profession's 
adoption of the DSM-IV as well as its more liberalizing 
standards to establish a diagnosis of PTSD.  Specifically, 
the Court took notice of the change in criteria from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140- 141 (1997).

Regarding this matter, a review of the record reveals that 
service connection is not warranted.  Evidence of a current 
diagnosis of PTSD is not of record.  The records reflect that 
the veteran was screened for PTSD in September 2007.  The 
screening was negative for all symptoms of PTSD.  The other 
medical reports of record also do not show a diagnosis of or 
symptoms of PTSD.  The veteran's service medical records are 
negative for any complaints of trauma while in service or of 
any complaints, treatment or diagnosis of a psychiatric 
disorder.  Further, his VA and non VA treatment reports are 
negative for a diagnosis of PTSD.  The private medical 
reports merely note anxiety and depression.

The Board is cognizant of the veteran's service to this 
country.  He earned the National Defense Service Medal, the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.  The lay statement from the veteran's wife is also 
acknowledged.  She contends that before the veteran left for 
service, he was a fun easygoing person, but when he returned 
he was drinking and getting into fights.  She stated that she 
did not know whether his problems were caused by service, but 
that Vietnam changed him.  

Nonetheless, there is no evidence to support a claim for 
service connection for PTSD.  The veteran does not have PTSD.  
Further, the lay statements cannot suffice to establish that 
the veteran has a current disability.  Where the evidence 
fails to show a current diagnosis of PTSD, service connection 
for PTSD must be denied.  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

The preponderance of the evidence is against the claim of 
service connection for PTSD, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  
Therefore, the veteran's claim of entitlement to service 
connection for PTSD is denied.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which does not reflect competent evidence of a current 
disorder or of a disorder incurred in service, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  As service medical records provide no basis to 
grant this claim, and in fact provide evidence against this 
claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.

Bilateral Hearing Loss 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

As noted above, a current diagnosis of bilateral hearing loss 
is of record.  A medical examination conducted by the VA in 
August 2003 shows that the veteran currently has bilateral 
symmetrical smoothly sloping mild to moderately severe 
sensorineural hearing loss above 1500 hertz, as defined by 
38 C.F.R. § 3.385 (2007).  Thus, the crux of this case rests 
upon consideration of whether the veteran's bilateral hearing 
loss began in service or is in any way related to active 
service.  

In this regard, a review of the veteran's service medical 
records shows that on enlistment in March 1966, the veteran 
entered service with normal hearing in both ears pursuant to 
38 C.F.R. § 3.385 (2007).

On the authorized audiological evaluation in March 1966, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)
5(15)
15(20)
LEFT
35(50)
25(35)
5(15)
5(15)
10(15)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The service records note hearing loss in the left ear.  

The veteran received another audiological evaluation in June 
1969, upon his separation from service, and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
25
LEFT
15
15
15
25
20

The June 1969 evaluation revealed that the veteran did not 
have any hearing loss pursuant to 38 C.F.R. § 3.385 (2007).  
Thus, the evidence shows that the veteran's hearing loss was 
not incurred in service, or if it preexisted service was not 
aggravated by service.

In addition to the foregoing, the VA examiner in August 2003 
stated that it is difficult to associate the patient's 
current hearing loss with his military service based on the 
fact that his discharge physical shows hearing within normal 
limits in both ears and the veteran has worked around loud 
noise as a heavy equipment operator since leaving service.  
The examiner did not feel that the veteran's current hearing 
loss is due to his military service.  The Board finds the VA 
examiner's opinion to be probative and finds that the 
veteran's hearing loss did not appear in service, was not 
aggravated by service, nor was it present to a compensable 
degree within a year of service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Therefore, the veteran's claim of entitlement to service 
connection for bilateral hearing loss is denied.

The Board is aware of the veteran's contentions that his 
bilateral hearing loss is related to his service; however, as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence of his disability are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  In the absence of 
credible medical evidence linking the veteran's current 
diagnosis to service, the veteran's claim for service 
connection for bilateral hearing loss must be denied. 

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, a preponderance of the 
evidence weighs against the claim.  Thus, the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss is denied.  

Tinnitus

The veteran claims that he was exposed to loud noises while 
in service and as a result has tinnitus.  February 2003 
medical records show that the veteran reported having a long 
history of bilateral tinnitus since service and was exposed 
to mortar fire and live round fire in the 1960's.  The 
veteran also reported difficulty hearing dating back to 
service.  The veteran reported that at his subsequent 
employment as a lineman, he wore hearing protection daily at 
work so as to avoid noise exposure.  

With regard to this matter, the evidence weighs against the 
veteran's claim.  The veteran's service medical records are 
negative for any complaints of tinnitus.  In addition, as 
previously noted, the veteran's separation medical records 
show a pure tone audiogram documenting normal hearing 
thresholds at the time he left service and in relevant part, 
a normal report of medical history.

At the veteran's VA examination of August 2003, he reported 
working all of his life as a heavy equipment operator and was 
around significant noise for that period of his life.  The 
veteran reported a history of "ringing tinnitus" beginning 
in 1966.  He also reported that his tinnitus used to be 
constant, but it now it was not constant.  

February 2004 medical records show that upon examination, the 
veteran's ears appeared to be clear bilaterally.  The doctor 
found sensorineural hearing loss and tinnitus and recommended 
bilateral hearing aids to assist with reducing the veteran's 
tinnitus.  Not one of the reports references service.

Although the August 2003 examiner noted that the veteran had 
"a long history of bilateral tinnitus since service and 
[his] exposure to mortar fire and live round fire in the 
1960's," the evidence still weighs against the veteran's 
claim.  The examiner did not etiologically relate the 
veteran's tinnitus to service, and more importantly, there is 
no competent and credible evidence of record attributing his 
tinnitus to service.  The service medical records are 
negative for any complaints of tinnitus, the VA examination 
does not attribute the veteran's tinnitus to service, and the 
veteran's VA and non-VA outpatient treatment reports do not 
reference service. 

The only evidence relating the veteran's tinnitus to service 
is his own appellate assertions.  While the veteran is 
competent to testify, as he has, that he noted tinnitus in 
service and has had a continuity of symptomatology since.  
The objective competent and credible evidence of record 
contradicts his assertions.  Again, the service medical 
records are negative, the post service medical evidence notes 
tinnitus many years after service, and there is no competent 
and credible evidence of record relating it to service.  The 
lapse in time between service and the first diagnosis weighs 
against the veteran's claim.  The Board may consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, a preponderance of the 
evidence weighs against the claim.  Thus, the veteran's claim 
of entitlement to service connection for tinnitus is denied.  

Partial Blindness

The veteran asserts that while in service he was hit in his 
right eye with a stick.  The veteran states he was partially 
blind as a result.  

A review of the veteran's medical records are negative for 
evidence of partial blindness.  The service medical records 
show no complaints relating to the veteran's eye.  The 
veteran's May 1966 service examination shows that his vision 
was 20/20 in both eyes.  The veteran's separation service 
medical record shows that he had 20/40 vision in his right 
eye and 20/15 vision in his left eye.  The records indicate 
that the veteran's vision was correctable.  Post service, 
October 2003 records show that the veteran indicated he had 
dry eye, floaters and squinting, but there was no indication 
of blurred vision, double vision or blindness.  The records 
indicated that the veteran's vision was correctable.  Because 
there is no medical evidence showing a current diagnosis of 
vision disorder recognized as a disability by VA, service 
connection must be denied.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia, and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.

The Board is also cognizant of a letter dated in July 2003 
from former corporal, G.S., states that he served with the 
veteran during his training in 1966.  G.S. states that the 
veteran had trouble with his eye and was sent back to Sick 
Bay as a result.  Another letter incorporated in the file is 
from the veteran's cousin, D.T., who served with him in 
training as well.  D.T. stated that during their training, 
the veteran sustained an injury to his right eye.  He 
remembers that the veteran had to complete his week of 
shooting left-handed so that he could see out of his opposite 
eye.

While the veteran has submitted two lay statements, asserting 
that his account of his injury in service is verified, the 
other objective evidence of record is inconsistent with those 
assertions.  As noted, there is no record of an in-service 
right eye injury, and the veteran's medical records do not 
show treatment for an eye condition.  The medical evidence 
also fails to show a current eye disorder that is recognized 
by VA as a disability.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Accordingly, the 
preponderance of the evidence is against the claim of service 
connection for partial blindness, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which does not reflect competent evidence showing a nexus 
between service and the disorder in question, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  As service medical records provide no basis to 
grant this claim, and in fact provide evidence against this 
claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.

Malignant Melanoma

The veteran contends that his malignant melanoma was the 
result of sun exposure while in service.  The veteran states 
that he was never told of the dangers of sun damage and was 
not given any sun protection.  In the veteran's claim, he 
writes that his melanoma is due to exposure to Agent Orange. 

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

A review of the record shows that service connection is not 
warranted.  A current diagnosis of malignant melanoma is not 
present.  The service medical records are negative for any 
complaint or treatment of melanoma.  On separation 
examination, the veteran's skin was normal and there was no 
indication of any skin condition while in service.  The 
medical records reflect that the only time the veteran sought 
treatment for his melanoma was in 1998, almost 30 years after 
service.  The medical records reflect that the veteran had a 
melanoma taken from his back in 1998 but since has had no 
melanoma.  Recent VA outpatient treatment reports confirm the 
aforementioned, as they merely note a history of a melanoma. 

In this case, because there is no medical evidence showing a 
current diagnosis of a malignant melanoma, the preponderance 
of the evidence is against the claim of service connection 
for malignant melanoma, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b). 

III.  Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and that VA 
will request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in June 2003 and September 
2003, prior to the initial adjudication of the claims.  The 
letter notified the veteran of what information and evidence 
must be submitted to substantiate a claim for service 
connection.  See also March 2001 VCAA letter.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letters, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The VCAA letters of June 2003 and 
September 2003 stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  Finally, he was told to submit any medical records 
or evidence in his possession that pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in March 2006 and 
November 2007.  

Notwithstanding this belated Dingess notice, the Board 
determines that there was no prejudice to the veteran because 
the claim was readjudicated in November 2007 and the veteran 
was able to meaningfully participate in this processing of 
his claim.  The veteran thus was not prejudiced by any defect 
in timing, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and private medical records.  VA also 
provided the veteran with an examination in connection with 
his claims for bilateral hearing loss and tinnitus.  The VA 
also sent the veteran a PTSD questionnaire in an effort to 
help the veteran establish an in service stressor.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for partial blindness is 
denied.

Entitlement to service connection for malignant melanoma is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


